Citation Nr: 1422589	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  13-25 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a service connection claim for degenerative disc disease of the lumbar spine, claimed as secondary to service-connected left ankle disability.  

2.  Whether new and material evidence has been received to reopen a service connection claim for an upper respiratory condition, to include sleep apnea.

3.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a service connection claim for tinnitus.

5.  Entitlement to service connection for irritable bowel syndrome.

6.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from October 1993 to October 1997.  

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal of January 2011, April 2012, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

In May 2014, the Board received a written statement from the Veteran indicating that he wished to withdraw his appeal which consisted of the issues of whether new and material evidence has been received to reopen service connection claims for lumbar spine disability; an upper respiratory condition, to include sleep apnea; bilateral hearing loss; and tinnitus; entitlement to service connection for irritable bowel syndrome, as well as entitlement to a TDIU, and the Board received the request prior to the promulgation of a decision.






CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the entire appeal are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). 

The Veteran perfected an appeal from January 2011, April 2012, and June 2013 rating decisions which collectively adjudicated the issues of whether new and material evidence has been received to reopen service connection claims for lumbar spine disability; an upper respiratory condition, to include sleep apnea; bilateral hearing loss; and tinnitus; entitlement to service connection for irritable bowel syndrome, as well as entitlement to a TDIU.  

However, in a May 2014 written statement, the Veteran indicated that he wished to withdraw his entire appeal.  Once the Board received this statement from the Veteran withdrawing his appeal, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal and it is therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002).


ORDER

The appeal seeking to reopen a service connection claim for degenerative disc disease of the lumbar spine, as secondary to service-connected left ankle disability, is dismissed.  

The appeal seeking to reopen a service connection claim for an upper respiratory condition, to include sleep apnea, is dismissed.

The appeal seeking to reopen a service connection claim for bilateral hearing loss is dismissed.

The appeal seeking to reopen a service connection claim for tinnitus is dismissed.

The appeal seeking service connection for irritable bowel syndrome is dismissed.

The appeal seeking entitlement to TDIU is dismissed.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


